Citation Nr: 1755471	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-28 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cervical strain, claimed as secondary to the service-connected lumbar spine disability.

4.  Entitlement to an rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 and a October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2016, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDINGS OF FACT

1.   The evidence of record does not show that the Veteran has a current diagnosis of bilateral hearing loss.

2.  The Veteran's tinnitus did not manifest in service, and is not shown to be related to service, nor did tinnitus manifest to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012);  38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2017).
2.  The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Neither the Veteran nor representative has raised any issues or alleged any deficiencies with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection

In general, entitlement to service connection is established when the evidence shows:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); § 38 C.F.R. § 3.303(a) (2017).

A Veteran who served on active duty after December 31, 1946, is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C. §§ 1111, 1137 (2012); 38 C.F.R. § 3.304(b) (2017). 

For the purposes of applying laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (2012).  The Board notes that the Veteran is competent to describe the circumstances surrounding in-service noise exposure and to report difficulties hearing as that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Bilateral Hearing Loss

The record reflects that, for VA purposes, the Veteran did not have hearing loss when he entered service.

At a March 1987 physical examination for service entrance, the Veteran exhibited audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
20
LEFT
10
10
2T
10
5

At a 1996 VA examination, the Veteran exhibited audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
10
LEFT
15
15
15
10
00

At a May 2010, VA audiology examination, the Veteran's pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15
LEFT
10
15
15
15
15

Speech recognition ability was 96 percent in the right ear and 94 percent in the left ear.  The Veteran was noted as having clinically normal hearing and was not diagnosed with hearing loss.

At the June 2016 hearing, the Veteran testified, that his hearing was fine, but that the ringing in his ears was problematic on a constant basis.  

The evidence of record does not show audiometric findings that demonstrate the presence of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2017).  The Veteran has not submitted any contrary competent evidence that shows a bilateral hearing loss disability or relates any hearing loss disability to active service.  To the extent that the Veteran himself suggests that he has bilateral hearing loss, the Board finds that the Veteran is not competent to offer such an opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Board finds that the preponderance of the evidence weighs against a finding that there is any current diagnosed hearing loss disability.  Therefore, as the preponderance evidence is against a finding of a current disability, the threshold requirement for substantiating a claim for service connection cannot be met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against a finding of any current hearing loss disability, the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).
Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus, as the claimed disability is secondary to exposure to firing artillery as a cannon crew member.

The Veteran's service personnel records show that he served with a Field Artillery unit.  His military occupation was cannon crew member.  Therefore, the Board concedes that the Veteran sustained noise exposure during service.

In an August 2010 VA examination, the Veteran reported that he began experiencing ringing in his ears in February 2010.  The examiner noted that the tinnitus was not constant or recurrent.  The examiner opined that the occasional tinnitus reported was less likely than not associated with noise exposure experienced while on active duty.  The rationale provided was the documentation of normal hearing throughout the Veteran's military career, lack of complaints of tinnitus while in service, civilian and recreational noise exposure, and the reported onset of tinnitus in February 2010.

During the June 2016 hearing the Veteran testified that he often dealt with loud explosives and shot "25, 50 rounds on a daily basis in the field".  The Veteran further testified that he did use ear plugs, but that they were not very effective.  The Veteran asserted that he has experienced ongoing ringing in his ears on a constant basis.  The Veteran testified that when he was younger, the ringing started after firing weapons, and that it would go away after a while, but now that he was older, there was constant ringing.  

The Board finds that the most persuasive evidence is that of the August 2010 VA examination.  The Veteran has not submitted any contrary competent evidence that relates tinnitus to active service.  The Board finds that the preponderance of the evidence weighs against the claim of service connection for tinnitus.  The medical evidence of record documents complaints of tinnitus beginning in February 2010 which was confirmed by the Veteran during the June 2016 hearing.  The evidence does not show that tinnitus manifested to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2017).  The Board finds that the evidence does not support a finding of a continuity of symptomatology of tinnitus since service.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for tinnitus and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

At the June 2016 hearing, the Veteran testified that his lumbar spine disability had worsened since the most recent June 2014 VA examination.  As a result, he believed that based on his current condition he was entitled to a higher rating.  

The Board finds that the Veteran has not been provided with a lumbar spine VA examination since June 2014 and based on the June 2016 testimony, the severity of the disability may have changed since that examination.  Therefore, a more contemporary examination is needed to determine the current severity of the lumbar spine disability.

In a May 2010 VA examination,  the Veteran was diagnosed with a cervical spine strain.  The examiner noted that while there was a history of neck pain consistent with cervical strain, there was no evidence that the lumbar strain contributed to the disability.  The examiner did not provide an opinion as to whether or not the cervical strain was aggravated beyond normal progression by the lumbar spine disability.

In an October 2015 VA examination, the examiner determined that the Veteran had not been diagnosed with a neck condition.  As a result, the examiner could not determine whether lumbar strain had aggravated cervical strain.  Since the Veteran was diagnosed with a cervical strain in May 2010, the Board finds that further examination is needed to clarify whether there was causation or aggravation of a cervical spine disability by a lumbar spine disability.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The May 2010 examiner did not address whether or not that the Veteran's cervical strain was aggravated by the lumbar spine disability.

Clinical documentation dated after October 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from October 2015 to present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of the lumbar spine disability and the etiology of any cervical spine disability.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should provide active and passive ranges of lower back motion, and ranges of motion for weight-bearing and non-weight-bearing.  The examiner should state whether there is any additional loss of function due to painful motion, excess motion, fatigability, incoordination, weakened motion, or on flare up.  The examiner should opine as to the impact of the low back disability on the Veteran's vocational pursuits and activities of daily living.  A rationale for all opinions should be provided.  The examiner should also opine as to whether it is as likely as not (50 percent or greater probability) that any cervical spine disability had its onset during active service, otherwise originated during active service, or is related to any event or service.  The examiner should also opine as to whether it is as likely as not (50 percent or greater probability) that any cervical spine disability was caused by or the result of the lumbar spine disability.  The examiner should also opine as to whether it is as likely as not (50 percent or greater probability) that any cervical spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the lumbar spine disability.  If the examiner determines that the cervical spine disability is not the result of active service or the lumbar spine disability, and another etiology can be determined, the examiner should provide an opinion as to what more likely caused the cervical spine disability, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


